Electronically Filed
                                                    Supreme Court
                                                    SCWC-13-0000531
                                                    18-SEP-2015
                        SCWC-13-0000531
                                                    12:43 PM
          IN THE SUPREME COURT OF THE STATE OF HAWAII
________________________________________________________________

           WILLIAM A. ARTHUR, SR., Individually, and 

     THE ESTATE OF MONA ARTHUR thru William A. Arthur, Sr. 

                as the Personal Representative, 

       Respondents/Plaintiffs/Appellants/Cross-Appellees,


                              vs.


      STATE OF HAWAII, DEPARTMENT OF HAWAIIAN HOME LANDS;


    KAMEHAMEHA INVESTMENT CORPORATION; DESIGN PARTNERS INC., 

       Respondents/Defendants/Appellees/Cross-Appellees,


                              and


                 COASTAL CONSTRUCTION CO., INC.;
       SATO AND ASSOCIATES, INC.; and DANIEL S. MIYASATO,
       Petitioners/Defendants/Appellees/Cross-Appellants,
                      ____________________

               KAMEHAMEHA INVESTMENT CORPORATION,


   Respondent/Third-Party Plaintiff/Appellee/Cross-Appellee, 

                               vs.

                       KIEWIT PACIFIC CO.,


   Respondent/Third-Party Defendant/Appellee/Cross-Appellee


                      ____________________

                       KIEWIT PACIFIC CO.,


   Respondent/Fourth-Party Plaintiff/Appellee/Cross-Appellee,


                               vs.

                      PACIFIC FENCE, INC.,


   Respondent/Fourth-Party Defendant/Appellee/Cross-Appellee.


________________________________________________________________

        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-13-0000531; CIVIL NO. 05-1-1981-11)
       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI


 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          The application for writ of certiorari filed by
Petitioners/Defendants/Appellees/Cross-Appellants, Sato and
Associates, Inc. and Daniel S. Miyasato, on August 7, 2015, is
hereby accepted and will be scheduled for oral argument.           The
parties will be notified by the appellate clerk regarding
scheduling.
          IT IS FURTHER ORDERED that each of the parties listed
below shall file a supplemental brief by October 5, 2015, not to
exceed ten pages in length, addressing the following two issues:
          (1) Is the duty to defend presented in Sato’s non-
          insurance, construction contract with KIC coextensive with
          Sato’s duty to indemnify?

          (2) Given case law and legislative history, does Hawaii
          Revised Statutes § 431:10-222 (2005), render void any
          provision in a construction contract requiring the promisor
          to defend “the promisee against liability for bodily injury
          to persons or damage to property caused by or resulting
          from the sole negligence or wilful misconduct of the
          promisee, the promisee’s agents or employees, or
          indemnitee?”

          DATED:    Honolulu, Hawaii, September 18, 2015.

Kevin P.H. Sumida                 /s/ Mark E. Recktenwald
for petitioners
                                  /s/ Paula A. Nakayama
Brad S. Petrus
for respondent                    /s/ Sabrina S. McKenna
Kamehameha Investment
Corporation                       /s/ Richard W. Pollack

Michiro Iwanaga and               /s/ Michael D. Wilson
Wayne M. Sakai
for respondent
Coastal Construction
Co., Inc.




                                    2